Citation Nr: 0529007	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
laminectomy and discectomy with degenerative joint disease, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for left ankle 
arthrotomy for loose bodies and degenerative joint disease, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted an increase in the veteran' 
service connected lumbar laminectomy to 40 percent effective 
April 14, 2003; denied an increased evaluation for the 
veteran's service connected left ankle arthrotomy for loose 
bodies; and denied entitlement to TDIU.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's 
service-connected lumbar laminectomy and discectomy with 
degenerative joint disease is manifested by pain and 
limitation of motion; there is no medical evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; no neurological symptoms have been associated with 
the service-connected disability.

2.  The veteran's service-connected left ankle arthrotomy for 
loose bodies and degenerative joint disease is manifested by 
soft tissue swelling, subjective complaints of pain and 
weakness, and objective evidence of swelling and some joint 
effusion with dorsiflexion from 0 to 15 degrees and plantar 
flexion from 0 to 30 degrees.

3.  The veteran's service-connected lumbar and left ankle 
disabilities are not sufficiently severe as to preclude him 
from obtaining and retaining all forms of substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 40 percent for lumbar laminectomy and discectomy 
with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

2.  The criteria for an assignment of a disability evaluation 
in excess of 20 percent for left ankle arthrotomy for loose 
bodies and degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2004).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated June 2003 the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claims.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, the veteran was afforded a VA 
examination in June 2003.  A rating decision was issued in 
July 2003 and a statement of the case was issued in May 2004.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Increased ratings

A.  Lumbar laminectomy and discectomy with degenerative joint 
disease



Background

At his June 2003 VA examination, the veteran reported that he 
was diagnosed with lumbosacral disc herniation in 1976 and 
had a lumbar laminectomy and discectomy.  The veteran 
indicated that his back has been stiff and had constant pain 
to his lower back.  The veteran felt shooting pain in the 
back and some tingling of the back, but not the legs.  

The examination showed that the veteran used a cane for 
balance.  His posture and gait were noted as abnormal.  The 
veteran had limited function of standing and walking.  The 
veteran stated that he used a back and ankle brace, but he 
did not wear them at the time of the examination.  Range of 
motion of the lumbar spine was flexion from 0 to 30 degrees; 
extension from 0 to 35 degrees; right lateral from 0 to 20 
degrees; left lateral from 0 to 20 degrees; right rotation 
from 0 to 20 degrees; and left rotation from 0 to 20 degrees.  
It was noted that the veteran had constant pain of the lower 
back but apparently the pain got worse with movement.  The 
examiner indicated that the range of motion was not further 
limited by fatigue, weakness, and lack of endurance or 
incoordination.  The veteran did not have radiation of pain 
on movement.  He did have muscle spasm and tenderness in his 
lower back.  The veteran had no sign of ankylosis and there 
was no sign of radiculopathy.  

The neurological examination of the lower extremities showed 
motor function was within normal limits; sensory examination 
was within normal limits; and reflexes were within normal 
limits.  X-rays revealed degenerative joint disease of the 
lumbar spine.  

Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the May 2004 statement of the case.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

(i.) The former schedular criteria

Rating actions reflect that under the former schedular 
criteria the veteran's back disability has been evaluated by 
the RO as 40 percent disabling under to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292 (2002).  See 38 C.F.R. § 4.27 
(2003) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).

The former Diagnostic Code 5292 provided a maximum 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).  Former Diagnostic Code 5295 provided a 
maximum 40 percent evaluation for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 
2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

This rating criteria for intervertebral disc syndrome was 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.

(ii.) The current schedular criteria

The veteran's service-connected low back disability is 
currently evaluated under Diagnostic Codes 5010-5237 (2003).  
The rating criteria for arthritis, Diagnostic Codes 5003 and 
5010, remain unchanged.

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 percent with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 percent with incapacitating episodes having a total 
duration of 40 at least 4 weeks but less than 6 weeks during 
the past 12 months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003)

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

The veteran's service-connected back disability is rated 40 
percent disabling.  Under the new criteria, a 50 percent 
disability rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Although 
the veteran has decreased range of motion of the low back, 
the medical evidence of record fails to demonstrate the 
presence of any ankylosis, favorable or unfavorable.  The 
June 2003 VA examiner found no sign of ankylosis.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as explained above in 
connection with the assignment of an appropriate diagnostic 
code, no neurological symptomatology has been associated by 
the medical examiner to the service-connected back 
disability.  The June 2003 VA examiner found motor function 
was within normal limits; sensory was within normal limits; 
and reflexes were within normal limits.  There was also no 
sign of radiculopathy.  Because there is no medical evidence 
that the veteran has any neurological symptoms associated 
with the service-connected degenerative joint disease of the 
lumbar spine, a separate rating cannot be assigned therefor.

Under these circumstances, no basis exists under either the 
criteria for the assignment of a schedular rating in excess 
of the currently assigned 40 percent for the veteran's 
service-connected degenerative joint disease of the lumbar 
spine.

DeLuca considerations

With respect to the former schedular criteria, it is noted 
that where, as here, the veteran is already receiving the 
maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  It is clear from the June 2003 VA medical report 
that the veteran's pain was taken into consideration in 
measuring range of back motion.  The examiner noted that 
range of motion was not further limited by fatigue, weakness, 
and lack of endurance or incoordination.  

Current intervertebral disc syndrome

There is no medical evidence of intervertebral disc syndrome.  
A higher evaluation of 60 percent can not be established 
since the medical evidence of record does not show that the 
veteran has incapacitating episodes having a total duration 
of at least six weeks during the past 12 months prescribed by 
a physician.  

Extraschedular rating

While the veteran's low back disability has had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of 38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

Entitlement to a rating in excess of 40 percent for lumbar 
laminectomy and discectomy with degenerative joint disease is 
denied.

B.  Left ankle arthrotomy for loose bodies and degenerative 
joint disease

Background

At his June 2003 VA examination, the veteran reported that he 
had a loose bone in his left ankle in 1972 and had left ankle 
arthrotomy at Fort Carson Colorado.  He indicated that his 
left ankle had been weak since then and he had developed 
arthritis as well.  He reported that he wore a brace all the 
time.  He stated that he had constant pain in his ankle and 
his ankle swelled all the time.  The veteran indicated that 
over the last several years, the condition had gotten worse.  
He felt his left ankle was weak and unstable.  He reported 
falling three times and started to use a cane for his balance 
for the last year.  

Examination of the lower extremities showed leg length from 
anterior superior spine to the medial malleolus was right 36 
inches and left 36 inches.  It was noted that the veteran had 
abnormal weight bearing and he used a cane for balance.  The 
veteran's posture and gait were abnormal and the veteran had 
limited function standing and walking.  The veteran stated 
that he used a back and ankle brace but he did not wear them 
at the time of the examination.  The foot examination was 
within normal limits.  

The right ankle joint appeared normal and the left was 
swollen and there was some joint effusion.  There was no 
prosthesis of these joints.  Range of motion of the right 
ankle was dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  Range of motion of the left 
ankle was dorsiflexion from 0 to 15 degrees and plantar 
flexion from 0 to 30 degrees.  The veteran reported pain 
constantly, but worse with movement.  The range of motion was 
not further limited by fatigue, weakness, and lack of 
endurance or incoordination.  There was no ankylosis.  There 
was no dorsiflexion, plantar flexion, inversion, or eversion 
deformities.  Neurological examination of the lower 
extremities showed motor function, sensory, and reflexes all 
within normal limits.  The examiner noted mild degenerative 
joint disease about the ankle joint.  There was some 
irregularity at the distal aspect of the fibula involving the 
metaphysis that was presumed to possibly represent an old 
fracture in this area.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The appellant is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, as 20 percent disabled.  The maximum 
evaluation available under Diagnostic Code 5271 is 20 
percent, and it requires marked limited motion of the ankle.

Diagnostic Code 5010 contemplates arthritis due to trauma 
substantiated by x-ray findings and is rated as degenerative 
arthritis.  Diagnostic Code 5003 applies to degenerative 
arthritis and provides that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  As such, the veteran is rated under Diagnostic 
Code 5271, pertinent to limitation of ankle motion.

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Analysis

The relevant medical evidence of record demonstrates mild 
degenerative joint disease about the ankle with soft tissue 
swelling, subjective complaints of pain and weakness, and 
objective evidence of left ankle swelling and some joint 
effusion.  Range of motion testing has revealed dorsiflexion 
from 0 to 15 degrees and plantar flexion from 0 to 30 
degrees.  This evidence is consistent with a 20 percent 
rating under Diagnostic Code 5271 for marked limitation of 
motion of the ankle.  It is noted that a 20 percent 
evaluation is the highest rating assignable under Diagnostic 
Code 5271.  The medical evidence does not demonstrate 
ankylosis of the ankle, thus a higher rating under Diagnostic 
Code 5270 is not for consideration.

Under Diagnostic Code 5273, the maximum disability rating 
available is 20 percent and that requires malunion of the os 
calcis or astragalus with marked deformity. Under Diagnostic 
Code 5274, the maximum disability rating available is 20 
percent and that requires astragalectomy.  There exists no 
medical evidence to support a finding that the veteran has a 
deformity such as contemplated by these criteria. Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.

Impairment of the tibia or fibula has not been demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

It is recognized that the Court has also held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's service-connected left ankle 
disability is rated pursuant to Diagnostic Code 5271, which 
is based solely upon limitation of motion.  However, where 
the veteran is already receiving the maximum schedular rating 
provided under the applicable diagnostic code, an additional 
rating for functional loss due to pain is not warranted.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
it is concluded that the veteran's left ankle symptomatology 
is consistent with a 20 percent rating pursuant to Diagnostic 
Code 5271, and the criteria for a rating in excess of 20 
percent have not been met.

Consideration has also been given to the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation of his left ankle disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7.

III.  TDIU

The veteran claims that his service-connected lumbar 
laminectomy and discectomy with degenerative joint disease 
arthritis and left ankle arthrotomy for loose bodies and 
degenerative joint disease render him unemployable.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In this case, the veteran's lumbar 
laminectomy and discectomy with degenerative joint disease is 
evaluated as 40 percent disabling and the left ankle 
arthrotomy for loose bodies and degenerative joint disease is 
evaluated as 20 percent disabling.  The combined rating is 50 
percent.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his service-connected lumbar spine and ankle 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

On his claim for TDIU in 2003, the veteran indicated that he 
last worked full time in 1986 and did assembly line work.  
The veteran showed previous jobs as a security guard and 
forklift operator.  The veteran indicated that he had a 
muscle and skin disorder which disabled the large muscles in 
the shoulders and waist.

At his June 2003 VA examination, the veteran reported that he 
could not get around well due to his conditions.  The veteran 
indicated that he tried to work several times but was not 
able to maintain the job due to his problems.  It was noted 
that the veteran was diagnosed with Dermatomyositis in 2001 
by a Rheumatologist at the VA in Dallas.  The veteran was 
noted as also having chronic obstructive pulmonary disease 
(COPD).  The examiner noted that the veteran had moderate to 
severe functional limitation and his other non-service 
connected conditions like COPD and Dermatomyositis also 
limited his functionality.  

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities as the 
veteran has additional nonservice connected disabilities.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar laminectomy and discectomy with degenerative joint 
disease is denied.

Entitlement to an evaluation in excess of 20 percent for left 
ankle arthrotomy for loose bodies and degenerative joint 
disease is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


